       Case 2:20-cv-00231-RMP     ECF No. 4   filed 08/06/20   PageID.26 Page 1 of 2



1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Aug 06, 2020
                                                                       SEAN F. MCAVOY, CLERK
3

4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     ALEXEY VLADIMIROVICH
      BLYUMENTAL,                               NO: 2:20-CV-231-RMP
8
                               Plaintiff,       ORDER OF DISMISSAL WITHOUT
9                                               PREJUDICE
            v.
10
      UNITED STATES CITIZENSHIP
11    AND IMMIGRATION SERVICES;
      KENNETH T. CUCCINELLI, II,
12    Senior Official performing the duties
      of the Director, U.S. Citizenship and
13    Immigration Servies; and CHRYSTA
      STOCK, Field Officer, Director U.S.
14    Citizenship and Immigration
      Services, Spokane, Washington field
15    office,

16                             Defendants.

17

18         BEFORE THE COURT is the Plaintiff’s Stipulated Motion to Dismiss

19   without Prejudice, ECF No. 3. Having reviewed the Motion and the record, the

20   Court finds good cause to grant dismissal. Accordingly, IT IS HEREBY

21   ORDERED:



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00231-RMP     ECF No. 4    filed 08/06/20   PageID.27 Page 2 of 2



1          1. Plaintiff’s Stipulated Motion to Dismiss without Prejudice, ECF No. 3, is

2             GRANTED.

3          2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

4             any party.

5          3. All pending motions, if any, are DENIED AS MOOT.

6          4. All scheduled court hearings, if any, are STRICKEN.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order, provide copies to counsel, and close this case.

9          DATED August 6, 2020.

10
                                                s/ Rosanna Malouf Peterson
11                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
